JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-15-00405-CV

                                FRANK MILLER, Appellant

                                              V.

                          ASCENTIUM CAPITAL LLC, Appellee

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2012-75468).

         This is an appeal from the judgment signed by the court below on October 13,
2014. Appellant, Frank Miller, did not timely file a brief. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.

         The Court orders that the appellant, Frank Miller, pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered November 10, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.